LARSEN, Justice,
concurring.
For procedural reasons I agree that this case should be dismissed as moot. However, it should be pointed out to the prosecutor that he should not, in the grand jury proceedings, assume the position of a jurist. All counsel should be on equal footing and when the prosecutor sits in a judge’s chair behind a judge’s bench, and interrogates witnesses therefrom, he communicates to the members of the Grand Jury that he has some “special” judicial type powers. This distortion impedes the jurors’ ability to fulfill their duty i.e., determine facts.
FLAHERTY, McDERMOTT and PAPADAKOS, JJ., join in this concurring opinion.